Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), dated December 11, 2013,
is between ONCOSEC MEDICAL INCORPORATED (the “Company”) and ROBERT PIERCE
(“Executive”).

 

I.                                        POSITION AND RESPONSIBILITIES

 

A.                                    Position.  Executive is employed by the
Company to render services to the Company in the position of Chief Medical
Officer (CMO) reporting directly to the CEO of the Company.  Executive shall
perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the Company.  In addition, it
is understood that under the title of CMO, the Executive also assumes the role
and responsibilities of Vice President of Research and Development, excluding
oversight of device engineering.  Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion.

 

B.                                    Other Activities.  Except upon the prior
written consent of the Company, Executive will not, during the term of this
Agreement, (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) in either case that might interfere with Executive’s duties and
responsibilities hereunder or create a conflict of interest with the Company.

 

C.                                    No Conflict.  Executive represents and
warrants that Executive’s execution of this Agreement, employment with the
Company, and the performance of Executive’s proposed duties under this Agreement
shall not violate any obligations Executive may have to any other employer,
person or entity, including any obligations with respect to proprietary or
confidential information of any other person or entity.

 

II.                                   COMPENSATION AND BENEFITS

 

A.                                    Base Salary.  In consideration of the
services to be rendered under this Agreement, the Company shall pay Executive a
salary at the rate of Two Hundred Sixty Thousand Dollars ($260,000) per year
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice.  Executive’s Base Salary will be
reviewed from time to time in accordance with the established procedures of the
Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.

 

B.                                    Discretionary Bonus.  The Company will,
within 90 days of the end of each fiscal year, determine the annual bonus (the
“Bonus”), if any, payable to the Employee for that fiscal year, based on the
Employee’s achievement of milestones agreed to by the Board or the Compensation
Committee of the Board and the Employee.  Within 60 days of the beginning of
each fiscal year, the Board or the Compensation Committee or the Board and the
Employee shall agree to the Employee’s milestones and the amount of bonus,
potentially payable if one or more milestones are achieved.  In the Company’s
sole discretion it may pay the Bonus in cash, shares

 

--------------------------------------------------------------------------------


 

of the Company or stock options of the Company, or any combination thereof, and
it may pay the Bonus in a lump sum or installments, equal or otherwise, over the
course of the six months immediately following the fiscal year for which the
bonus was earned.  Notwithstanding anything herein to the contrary, the
Executive must be employed on the date(s) the Bonus is to be paid to be eligible
to receive the Bonus, or portion thereof.

 

C.                                    Option Grant.  In consideration of the
Executive’s entering into this Agreement and as an inducement to join the
Company, the Executive shall be granted, a stock option (the “Option”) to
purchase from the Company 1.7 million shares of the Company’s common stock
representing ~1% of the fully diluted capitalization of the Company.  This
option shall be approved by the Company board and issued to Executive on
Executive’s start date with an exercise price equal to the fair market value of
a share of Common Stock as of such date.  Such award shall be governed by an
option grant between the Executive and the Company substantially in the form
attached hereto as Exhibit A (the “Option Grant”).  Subject to terms of the Plan
and the Option Grant, thirty-four percent (34%) of the Options shall vest on the
date of execution of this Agreement, thirty-three percent (33%) of the Options
shall vest on the first anniversary of the date of execution of this Agreement,
and the remaining thirty-three percent (33%) of the Options shall vest on the
second anniversary of the date of execution of this Agreement. In the event of
any conflict or ambiguity between this Agreement and the Plan or the Option
Grant, the Plan and the Option Grant shall govern.

 

D.                                    Benefits.  Executive shall be eligible to
participate in the benefits made generally available by the Company to
similarly-situated executives, in accordance with the benefit plans established
by the Company, and as may be amended from time to time in the Company’s sole
discretion.

 

E.                                    Expenses.  The Company shall reimburse
Executive for reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement guidelines.

 

III.                              AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A.                                    At-Will Termination by Company. 
Executive’s employment with the Company shall be “at-will” at all times.  The
Company may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees.  Upon and after such termination, all obligations
of the Company under this Agreement shall cease, except as otherwise provided
herein.

 

B.                                    Severance.  Except in situations where the
employment of Executive is terminated For Cause, By Death or By Disability (as
defined in Section IV below), in the event that the Company terminates
Executive’s employment (or Executive resigns for Good Cause)  (a) prior to such
time as Executive shall have provided services to the Company for twelve (12)
months, Executive will be entitled to payment by the Company of an amount equal
to nine (9) months of Executive’s then-current Base Salary plus accrued bonus,
less applicable statutory deductions and withholdings, or (b) following such
time as Executive shall have provided

 

2

--------------------------------------------------------------------------------


 

services to the Company for twelve (12) months, Executive will be entitled to
payment by the Company of an amount equal to twelve (12) months of Executive’s
then-current Base Salary plus accrued bonus, less applicable statutory
deductions and withholdings, (“Severance”), to be paid in accordance with the
Company’s standard payroll practices.  Executive’s eligibility for the foregoing
Severance is conditioned on Executive having first signed a release agreement in
the form attached as Exhibit B.  Executive shall not be entitled to any
Severance if Executive’s employment is terminated For Cause, By Death or By
Disability (as defined in Section IV below) or if Executive’s employment is
terminated by Executive (except a resignation for Good Cause as provided in
Section V.B. below).

 

IV.                               OTHER TERMINATIONS BY COMPANY

 

A.                                    Termination for Cause.  For purposes of
this Agreement, “For Cause” shall mean: (i) Executive commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within thirty (30) days after written
notice to Executive from the Company; (iv) Executive willfully refuses to
implement or follow a reasonable and lawful policy or directive of the Company,
which breach is not cured within thirty (30) days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally which misfeasance or malfeasance is not cured
within thirty (30) days after written notice to Executive from the Company.  The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice.  The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of the Company under law; and thereafter all obligations of
the Company under this Agreement shall cease.

 

B.                                    By Death.  Executive’s employment shall
terminate automatically upon Executive’s death.  The Company shall pay to
Executive’s beneficiaries or estate, as appropriate, any compensation then due
and owing.  Thereafter all obligations of the Company under this Agreement shall
cease.  Nothing in this Section shall affect any entitlement of Executive’s
heirs or devisees to the benefits of any life insurance plan or other applicable
benefits.

 

C.                                    By Disability.  If Executive becomes
eligible for the Company’s long term disability benefits or if, in the sole
opinion of the Company, Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety consecutive days or more than one hundred
and twenty days in any twelve-month period, then, to the extent permitted by
law, the Company may terminate Executive’s employment.  The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, and thereafter all obligations of the Company under this Agreement
shall cease.  Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.

 

3

--------------------------------------------------------------------------------


 

V.                                    TERMINATION BY EXECUTIVE

 

A.                                    At-Will Termination by Executive. 
Executive may terminate employment with the Company at any time for any reason
or no reason at all, upon four weeks’ advance written notice.  During such
notice period Executive shall continue to diligently perform all of Executive’s
duties hereunder.  The Company shall have the option, in its sole discretion, to
make Executive’s termination effective at any time prior to the end of such
notice period as long as the Company pays Executive all compensation to which
Executive is entitled up through the last day of the four week notice period. 
Thereafter all obligations of the Company shall cease.

 

B.                                    Good Cause.  For purposes of this
Agreement, Good Cause means any one or more of the following events, unless
Executive consents to such event in writing or by notifying the Company that
Executive will not terminate employment on the basis of such event within thirty
(30) business days thereafter:

 

(i)                                     A reduction in the amount of Executive’s
base compensation in a manner that disproportionately adversely affects
Executive, as compared to other senior Company management;

 

(ii)                                  Executive ceases to report directly to the
CEO of the Company provided that such change in reporting relationship results
in a material reduction in Executive’s authority, duties, or responsibilities;

 

(iii)                               Any other material change in the Executive’s
duties, authority or responsibilities with the Company relative to the duties,
authority or responsibilities in effect immediately prior to such reduction; or

 

(iv)                              Company’s relocation of Executive’s work site
more than 30 miles from Executive’s then current work site without Executive’s
consent;

 

Provided, however, that in the event that any of the foregoing events is capable
of being cured, Executive shall provide written notice to the Company describing
the nature of such event and the Company shall have fifteen (15) business days
to cure such event, and following such period if the event remains uncured
Executive may resign for Good Reason and applicable Severance set forth herein
shall be paid.

 

VI.                               TERMINATION OBLIGATIONS

 

A.                                    Return of Property.  Executive agrees that
all property (including without limitation all equipment, tangible proprietary
information, documents, records, notes, contracts and computer-generated
materials) furnished to or created or prepared by Executive incident to
Executive’s employment belongs to the Company and shall be promptly returned to
the Company upon termination of Executive’s employment.

 

B.                                    Resignation and Cooperation.  Upon
termination of Executive’s employment, Executive shall be deemed to have
resigned from all offices and directorships then held with the Company. 
Following any termination of employment, Executive shall cooperate with the
Company in the winding up of pending work on behalf of the Company and the
orderly transfer

 

4

--------------------------------------------------------------------------------


 

of work to other employees.  Executive shall also cooperate with the Company in
the defense of any action brought by any third party against the Company that
relates to Executive’s employment by the Company.

 

VII.                          INVENTIONS AND PROPRIETARY INFORMATION;
PROHIBITION ON THIRD PARTY INFORMATION

 

A.                                    Proprietary Information Agreement. 
Executive has previously entered into and agrees to continue to be bound by the
terms of the Company’s Proprietary Information and Inventions Agreement
(“Proprietary Information Agreement”).

 

B.                                    Non-Solicitation.  Executive acknowledges
that because of Executive’s position in the Company, Executive will have access
to material intellectual property and confidential information.  During the term
of Executive’s employment and for one year thereafter, in addition to
Executive’s other obligations hereunder or under the Proprietary Information
Agreement, Executive shall not, for Executive or any third party, directly or
indirectly (i) solicit, induce, recruit or encourage any person employed by the
Company to terminate his or her employment, or (ii) divert or attempt to divert
from the Company any business with any customer, client, member, business
partner or supplier about which Executive obtained confidential information
during his employment with the Company, by using the Company’s trade secrets or
by otherwise engaging in conduct that amounts to unfair competition.

 

C.                                    Non-Disclosure of Third Party
Information.  Executive represents and warrants and covenants that Executive
shall not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others at any time, including but
not limited to any proprietary information or trade secrets of any former
employer, if any; and Executive acknowledges and agrees that any violation of
this provision shall be grounds for Executive’s immediate termination and could
subject Executive to substantial civil liabilities and criminal penalties. 
Executive further specifically and expressly acknowledges that no officer or
other employee or representative of the Company has requested or instructed
Executive to disclose or use any such third party proprietary information or
trade secrets.

 

VIII.                     LIABILITY COVERAGE

 

The Company agrees to maintain Director’s and Officer’s insurance as well as
products-work hazard liability insurance (clinical trials insurance) covering
the potential liabilities of the executive in his role as officer of the
company.  The coverage shall be adequate for protection against liabilities
specifically stemming from the Company’s involvement in running clinical trials.

 

IX.                              ARBITRATION

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”)
rules for employment disputes then in effect (the “Rules”). The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator

 

5

--------------------------------------------------------------------------------


 

shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction. The arbitrator shall award the prevailing party all reasonable
costs and attorneys’ fees incurred during any such proceeding. The arbitrator
shall apply California law to the merits of any dispute or claim. Executive
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in San Diego, California for any action or proceeding arising
from or relating to this Agreement or relating to any arbitration in which the
parties are participants. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator. EXECUTIVE HAS
READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION. EXECUTIVE
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY
FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH EXECUTIVE’S
EMPLOYMENT OR TERMINATION THEREOF, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING ARBITRATION,
AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO,
DISCRIMINATION CLAIMS.

 

X.                                   AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

 

XI.                              ASSIGNMENT; BINDING EFFECT

 

A.                                    Assignment.  The performance of Executive
is personal hereunder, and Executive agrees that Executive shall have no right
to assign and shall not assign or purport to assign any rights or obligations
under this Agreement.  This Agreement may be assigned or transferred by the
Company; and nothing in this Agreement shall prevent the consolidation, merger
or sale of the Company or a sale of any or all or substantially all of its
assets.

 

B.                                    Binding Effect.  Subject to the foregoing
restriction on assignment by Executive, this Agreement shall inure to the
benefit of and be binding upon each of the parties; the affiliates, officers,
directors, agents, successors and assigns of the Company; and the heirs,
devisees, spouses, legal representatives and successors of Executive.

 

XII.                         NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: 
(a) by hand; (b) by email, (c)

 

6

--------------------------------------------------------------------------------


 

by a nationally recognized overnight courier service; or (d) by United States
first class registered or certified mail, return receipt requested, to the
principal address of the other party, as set forth below.  The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail.  Executive shall be obligated to
notify the Company in writing of any change in Executive’s address.  Notice of
change of address or email shall be effective only when done in accordance with
this paragraph.

 

Company’s Notice Address:

 

OncoSec Medical Incorporated

9810 Summers Ridge Road, Suite 110

San Diego, CA 92121

United States of America

Email:

 

Executive’s Notice Address and Email:

 

 

Email:

 

XIII.                    SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XIV.                     TAXES

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.  Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service.  The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of publicly-traded companies); in such event, the

 

7

--------------------------------------------------------------------------------


 

payment(s) at issue may not be made before the date which is six (6) months
after the date of Executive’s separation from service, or, if earlier, the date
of death.

 

XV.                          GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI.                     INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII.                OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

XVIII.           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX.                    AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX.                         ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement).  To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.  Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

8

--------------------------------------------------------------------------------


 

XXI.                    EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ONCOSEC MEDICAL INCORPORATED   

 

ROBERT PIERCE 

 

 

 

/s/ Punit Dhillon

 

/s/ Robert Pierce

Signature

 

Signature

 

 

 

Punit Dhillon

 

 

By

 

December 11, 2013

 

 

Date

President & CEO

 

 

Title

 

 

 

 

 

December 11, 2013

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPTION GRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and
                           (“Employee”), with respect to the following facts:

 

RECITALS

 

A.                                    On                   , Employee and the
Company entered into that certain Executive Employment Agreement (“Executive
Employment Agreement”).

 

B.                                    On                   , Employee’s
employment with the Company was terminated and according to the terms and
conditions of the Executive Employment Agreement, Employee is entitled to
certain severance payments so long as Employee executes this Agreement.  By
execution hereof, Employee understands and agrees that this Agreement is a
compromise of doubtful and disputed claims, if any, which remain untested; that
there has not been a trial or adjudication of any issue of law or fact herein;
that the terms and conditions of this Agreement are in no way to be construed as
an admission of liability on the part of Releasees (as defined below) and that
Releasees deny liability and intend merely to avoid litigation with this
Agreement.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 

1.              Separation Pay.  In consideration of Employee signing this
Agreement, and the covenants and releases given herein, the Company agrees to
pay Employee the gross sum of $                        , less federal and state
withholdings (“Severance Pay”).  Employee acknowledges that Employee would not
be entitled to receive the Severance Pay absent this Agreement and the Executive
Employment Agreement.  The Company will pay the Severance Pay to Employee as
salary continuation pursuant to the terms of Section 111.B. of the Executive
Employment Agreement.

 

2.              General Release.  Employee, individually and on behalf of
Employee’s heirs, assigns, executors, successors and each of them, hereby
unconditionally, irrevocably and absolutely releases and discharges the Company,
each of its subsidiaries and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Employee’s employment with
Releasees, and the termination of Employee’s employment with Releasees,
including claims for age discrimination in violation of the Age Discrimination
and Employment Act and/or California Fair Employment and Housing Act, as well as
all claims for wrongful termination, constructive wrongful termination,
employment discrimination, harassment, retaliation, defamation, fraud,
misrepresentation, infliction of emotional distress, violation of privacy
rights, and any other claims under any state or federal law.  This

 

--------------------------------------------------------------------------------


 

release also includes any claim for any and all other contractual severance,
bonus, commission, other compensation or any other benefits pursuant to any
other agreement, policy, and/or procedure.  Employee further represents that
Employee has not and will not institute, prosecute or maintain on Employee’s own
behalf, before any administrative agency, court or tribunal, any demand or claim
of any type related to the matters released herein.

 

3.              Employee expressly waives all of the benefits and rights granted
to Employee pursuant to California Civil Code section 1542, and any other
applicable state or federal law.  Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH  THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

 

Employee certifies that Employee has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Employee fully understands all of the same.

 

4.              Confidentiality.  Employee hereby agrees that, except as
required by law or court order, Employee will not describe or discuss the
Company’s or any of its subsidiaries’ business dealings and/or confidential
information with any third party, and will not describe or discuss this
Agreement with any third party other than Employee’s tax or legal advisors. 
Employee further agrees Employee will comply with any continuing obligations
under any employment agreement and/or proprietary information agreement,
including but not limited to protection of the Company’s or its subsidiaries’
trade secrets and nonsolicitation obligations.

 

5.              Time for Consideration of This Agreement/Revocation.  Employee
acknowledges that Employee is hereby given twenty-one (21) days from receipt of
this Agreement to consider signing this Agreement, that Employee is advised to
consult with an attorney before signing this Agreement, and that Employee has
the right to revoke this Agreement for a period of seven (7) days after it is
executed by Employee.  In the event that Employee chooses not to sign this
Agreement, or chooses to revoke this Agreement once signed, Employee will not
receive the Separation Pay or any other consideration Employee would not be
entitled to in the absence of this Agreement.  This Agreement shall become
effective eight (8) days after it has been signed by Employee.

 

6.              General Provisions.

 

a.              Employee and the Company acknowledge that they have been given
the opportunity to consult with their own legal counsel with respect to the
matters referenced in this Agreement, and that they have obtained and considered
the advice of such legal counsel as they deem necessary or appropriate, such
that they have voluntarily and freely entered into this Agreement.

 

--------------------------------------------------------------------------------


 

b.              This Agreement contains the entire agreement between Employee
and the Company and there have been no promises, inducements or agreements not
expressed in this Agreement.

 

c.               The provisions of this Agreement are contractual, not merely
recitals, and shall be considered severable, such that if any provision or part
thereof shall at any time be held invalid under any law or ruling, any and all
such other provision(s) or part(s) thereof shall remain in full force and effect
and continue to be enforceable.

 

d.              This Agreement may be pled as a full and complete defense and
may be used as the basis for an injunction against any action, suit, or
proceeding that may be prosecuted, instituted, or attempted by Employee in
breach thereof.

 

e.               This Agreement shall be interpreted, construed, governed and
enforced in accordance with the laws of the State of California.

 

f.                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

g.               In any action to enforce this Agreement, the prevailing party
shall be entitled to recover all reasonable attorneys’ fees and costs it
expended in the action.

 

h.              Nothing in this Agreement shall be construed as an admission or
any liability or any wrongdoing by any party to this Agreement.

 

i.                  This Agreement shall not be construed against any party on
the grounds that such party drafted the Agreement.

 

j.                 Each of the Company’s subsidiaries shall be deemed to be a
third party beneficiary of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

 

 

EMPLOYEE

 

 

Dated:

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

Dated:

 

 

By:

 

 

Title:

 

 

Print Name:

 

 

--------------------------------------------------------------------------------